           Case 5:19-cr-00174-SLP Document 430 Filed 07/23/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                                      )
                                                               )
                            Plaintiff,                         )
vs.                                                            )     Case No. CR-19-174-SLP
                                                               )
ANDREW CORY EAVES, SR.,                                        )
                                                               )
                            Defendant.                         )

                                    MINUTE SHEET OF PROCEEDINGS
                                        SENTENCING HEARING

 Honorable Scott L. Palk, Presiding                                 Marcia J. Davis, Deputy Clerk

 Cassy Kerr, Court Reporter                                         U.S. Probation Officer Rod Rabon

 Interpreter – N/A                                                  Date proceedings held: July 23, 2020 @ 10:00 a.m.
                                                                    Time in court: 1 Hour
                                                                    Courtroom No. 304


 Appearance for Government: Thomas B. Snyder                        Appearance for Defendant: Elliott C. Crawford


HEARING CONCLUDED: ☒ Yes; ☐ No;
Hearing Type: ☐ Sentencing Hearing – Contested; ☒ Sentencing Hearing – Non Evidentiary;
Held on count(s)      2                 of the           14              count:
☒ Indictment; ☐ Information; ☒ Superseding Indictment; ☐ Superseding Information filed: 6/19/19

Applicable Proceedings:
☒ Sentencing held              ☒ Objections to the PSR heard       ☐ Plea Agreement accepted   ☐ Plea Agreement NOT accepted

☐ Sentencing Guidelines        ☒ Downward Departure                ☐ Upward Departure          ☐ Settled/Guilty Plea

☐ Witness Testimony heard      ☐ Evidence Entered                  ☐ Other


SENTENCING TEXT:
☒    Defendant sentenced to a term of PROBATION for:             36                       months;
☐    Defendant sentenced to a term of IMPRISONMENT to the Bureau of Prisons for a term of:
                                                                                   .
☐    Counts                                                            to run ☐ concurrently;
☐    Defendant placed on a term of SUPERVISED RELEASE for a term of                           ;
☐    Counts                                          to run ☐ concurrently; ☐ consecutive to each other;
☐    Additional special conditions imposed (See judgment and commitment order for specifics);
           Case 5:19-cr-00174-SLP Document 430 Filed 07/23/20 Page 2 of 2



CRIMINAL MONETARY PENALTIES:
☐     Restitution is ordered in the amount of: $                                       ;
      ☐ to be paid in installments ☐ due immediately;
☐     Fine imposed in the amount of $                                              ;
      ☐ to be paid in installments ☐ due immediately;
☐     JVTA Assessment imposed in the amount of $                                           ;
      ☐ to be paid in installments ☐ due immediately;
☒     $100.00 special assessment on Count(s) 2                                     due immediately;

Government motions:
☐     Count(s)          dismissed on motion by the government;
☒     Order dismissing original indictment and Count 1 of the Indictment upon motion of the government;

Custody Status:
☐      Defendant ordered to surrender to the designated institution on                    ;
☐      Defendant failed to appear, Bench Warrant issued;
☒      Bond ☒ Continued; ☐ Revoked;
☐      Custody/Detention continued;
☐      Defendant REMANDED to the Custody of the U.S. Marshal pending service of sentence;
☐      Court recommends incarceration at       ____________________________
☐      Other recommendations by the court                                       ;

Appeal status:
☒       Defendant advised of their right to appeal;
☐       Defendant requests Clerk to enter notice of appeal;



  Other proceedings: See judgment and commitment order for sentencing specifics.




                                                                               Revised minute-sentencing-January, 2017
